Opinion.— The damages claimed by the plaintiff were not required to be set out more specially than was done in the petition. Where the damages claimed result prima 'facie as a matter of legal inference from the facts stated, it is always sufficient. Sedgwick on Damages, sixth edition, page 731, says: “All legal damages must, whether the action be in contract or in tort, naturally result from the act or fault complained of; and although the law in certain cases permits the recovery of such damages as are physically secondary or consequential, yet they must in legal contemplation be also its proximate result. Where such result is necessary or is legally imported by the facts, the damages are general and need not be specially set forth in the pleadings; otherwise they must.” Burrell v. New York & Saginaw Solar Salt Co., 14 Mich., 38. Applying these principles to the facts alleged by plaintiff as constituting his cause of action, he was prima facie entitled to recover damages as the legal consequence of those facts. Field on Damages, sec. 340; also Nations v. Cudd, 22 Tex., 552; Meade v. Rutledge, 11 Tex., 53, 54.
There being no error, the judgment is affirmed.